EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Fox on 06/22/2022.

The application has been amended as follows: 
Claim 21, line 18: change “the roller” to --a roller--.
Claim 21, line 25: change “the current state” to --a current state--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The elevator balanced load rescue device of the claimed invention comprises all the limitations of claim 1, specifically, a clamping wheel set comprising a driving wheel and a driven wheel wherein the in a clamping position the driving wheel and driven wheel move toward each other to clamp a traction belt and in a releasing position the driving wheel and driven wheel move opposite to each other to release the traction belt, a transmission shaft which has a first end connected to the driving wheel and an energy storage device to convert mechanical energy into a torque to be transmitted to the transmission shaft wherein the energy storage device comprises a torsion spring disposed around the transmission shaft that is not taught, suggested, nor obvious over prior arts of record.
The elevator balanced load rescue device of the claimed invention comprises all the limitations of claim 2, specifically, a clamping wheel set comprising a driving wheel and a driven wheel wherein the in a clamping position the driving wheel and driven wheel move toward each other to clamp a traction belt and in a releasing position the driving wheel and driven wheel move opposite to each other to release the traction belt, a transmission shaft which has a first end connected to the driving wheel and an energy storage device to convert mechanical energy into a torque to be transmitted to the transmission shaft wherein the energy storage device comprises a torsion spring disposed around the transmission shaft  and a ratchet wheel assembly wherein a rotational movement of the ratchet wheel assembly is transmitted to the torsion spring and is converted into an elastic energy of the torsion spring and is converted into a rotational movement of the transmission shaft that is not taught, suggested, nor obvious over prior arts of record.
The elevator balanced load rescue method of the claimed invention comprises all the limitations of claim 20, specifically, a clamping wheel set having a driving wheel and a driven wheel configured to clamp and release a traction belt, and energy storage device to store and transmit energy, and a transmission shaft, the method comprises powering off and closing a tractor brake and controlling the clamping wheel set to clamp the traction belt, and driving the transmission shaft to transmit the torque to the driving wheel, and releasing the tractor brake, wherein the energy storage device comprises a torsion spring disposed around the transmission shaft that is not taught, suggested, nor obvious over prior arts of record. 
The elevator balanced load rescue method of the claimed invention comprises all the limitations of claim 21, specifically, a clamping wheel set having a driving wheel and a driven wheel configured to clamp and release a traction belt, and energy storage device to store and transmit energy, and a transmission shaft, the method comprises powering off and closing a tractor brake and controlling the clamping wheel set to clamp the traction belt, and driving the transmission shaft to transmit the torque to the driving wheel, and releasing the tractor brake, wherein in a case that the energy storage device comprises a torsion spring and a ratchet wheel assembly, the method further comprises when a roller relative to the ratchet wheel in a first direction and transmitting an elastic energy of the torsion spring to the transmission shaft and when the roller rotates a second direction opposite to the first direction, limiting a rotation of the roller relative to the ratchet wheel by a pawl on the roller, and maintaining the torsion spring and the transmission shaft in a current state that is not taught, suggested, nor obvious over prior arts of record. 
CN 2014-85153 to Yunlong et at teaches an elevator balanced load rescue device with a clamping set with a clamping position and a releasing position and an energy storage device but does not teach the energy storage device comprises a torsion spring.
DE 10 2011 118 544 to Geisenhofer teaches an elevator balanced load rescue device with a clamping set with a clamping position and a releasing position and an energy storage device but does not teach the energy storage device comprises a torsion spring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654